   Case: 3:12-cv-02858-JJH Doc #: 336 Filed: 11/15/19 1 of 3. PageID #: 10247




                 IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF OHIO
                          WESTERN DIVISION


PANDORA DISTRIBUTION, LLC,           *   Case No. 3:12-cv-02858-JJH
                                     *
            Plaintiff,               *   Judge Helmick
      vs.                            *
                                     *   DEFENDANT / THIRD PARTY PLAIN-
OTTAWA OH, LLC, et al.,              *   TIFF OTTAWA OH, LLC’S MOTION
                                     *   FOR LEAVE TO FILE A MOTION FOR
            Defendants,              *   RECONSIDERATION BASED ON A
      vs.                            *   DENIAL OF DUE PROCESS
                                     *
FIRST AMERICAN TITLE                 *   J. Mark Trimble (0046515)
INSURANCE CO.                        *   Rohrbachers Cron Manahan
                                     *   Trimble & Zimmerman Co., L.P.A.
            Third-Party Defendant.   *   405 Madison Avenue, 8th Floor
                                     *
                                         Toledo, Ohio 43604-1243
                                     *
                                     *   Telephone (419) 248-2600
                                     *   Fax (419) 248-2614
                                     *   mtrimble@rcmtz.com
                                     *   shouse@rcmtz.com
                                     *   Attorneys for Defendant/ Third-Party Plaintiff
                                     *   Ottawa OH, LLC
                                     *
                                     *
                                     *
                                     *
                    *                *                          *
   Case: 3:12-cv-02858-JJH Doc #: 336 Filed: 11/15/19 2 of 3. PageID #: 10248



     Defendant / third party plaintiff, Ottawa OH, LLC moves for leave to file a motion

to reconsider the MEMORANDUM OPINION AND ORDER (D0c # 334) and JUDG-

MENT ENTRY (D0c # 335) on the ground that they violate the Due Process Clause by

not giving notice or opportunity to be heard on the following findings:

     1.    The bridges “required structural alterations to the outside of the buildings,”

Doc # 334 p. 6, distinguishing Litton Sys., Inc. v. Tracy, 88 Ohio St. 3d 568, 728 N.E.2d

389 (2000). Litton held that conveyors are personal property as a matter of law, and it

said removal would not damage the building. Pandora and Ottawa contend, without

opposition, that removing the bridges will actually prevent damage to the buildings.

     2.    Exceptions from insurance coverage for encroachments onto “the premises in

question” (defined as Ottawa’s land) and for the license are also exceptions for alleged

encroachments onto Pandora’s land, for the easement, and for the Encroachment Agree-

ment. Doc # 334 pp. 16-17. First American did not raise the issue because its counsel

concluded that the exception does not apply. Doc # 331 pp. 9-10.

     3.    Ottawa is “concocting an elaborate story” of fraud. Doc # 334 p. 17. First

American’s opposition (Doc # 325) did not identify any misstatement of fact by Ottawa.

First American’s opposition (Doc # 265) to Ottawa’s motion for summary judgment did

not identify any misstatement of fact. First American’s motion for summary judgment

(Doc # 250-1) and its reply (Doc # 286) did not identify any misstatement of fact.

     The motions and oppositions did not raise the above issues; the parties did not

argue them; and the Court has not previously considered them. The Due Process Clause

requires notice and an opportunity to be heard. Mullane v. Central Hanover Bank &

Trust Co., 339 U.S. 306, 70 S.Ct. 652, 94 L.Ed. 865 (1950).




                                            1
    Case: 3:12-cv-02858-JJH Doc #: 336 Filed: 11/15/19 3 of 3. PageID #: 10249



                             CERTIFICATE OF SERVICE

     Notice of this filing will be sent by operation of the Court's electronic filing system

to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. mail. Parties may access this filing through the Court's system.

                                           /s/ J. Mark Trimble
                                           By: J. Mark Trimble
                                           Attorney for Ottawa OH, LLC




                                              2
